DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 12/10/2021 in which claims 1-9 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2021-007742, filed on 1/21/2021.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
At least claims 1, 2, 4, 6, and 8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 2, 4, and 7 of prior U.S. Patent No. 11204899. This is a statutory double patenting rejection.

App 17547474
A file storage system comprising a plurality of nodes having a processor and a storage apparatus, the file storage system comprising a first storage system configured to store a file by a distributed file system and perform input/output of the file for a client and a second storage system to which the file stored in the first storage system is transferred, the file storage system implementing a file virtualization function by the first storage system and the second storage system, wherein the file storage system has a management information file, which includes a counter value indicating a time-series sequence and which is provided for each file, and an operation log in which operation content of the file is described together with the counter value, and the first storage system is configured to: perform an operation of the file stored in the first storage system on the basis of an operation request with respect to the file, describe, in the operation log, the counter value of the management information file, associated with the file on which the operation is to be performed, together with the operation content with respect to the file, and reply to the operation request; 
update the counter value of the management information file when the file stored in the first storage system is transferred to the second storage system; and wherein, when a failure occurs, a relationship among operation content of the operation log, a file stored in the first storage system, and a file stored in the second storage 45 7134060.1HITACHI2-342000730US02system is identified based on the counter value, and consistency between the file and the management information file is recovered.
8. The file storage system according to claim 6, wherein when recovering the consistency, the processor is configured to recover the consistency on the assumption that the partial state is Dirty when an update of the file is included in operation content of the file of which counter value is maximum, recover the consistency of the management information file on the assumption that the partial state is Cached when operation content of the file of which counter value is  maximum is only migration processing of the file, and recover the  consistency of the management information file on the assumption that the partial state is Stub when operation content of the file of which counter value is maximum is only stubbing processing of the file.

2. The file storage system according to claim 1, wherein even when the file is deleted from the first storage system in a state where the file is stored in the second storage system, the counter value of the management information file is updated.

4. The file storage system according to claim 2, wherein the transfer of the file to the second storage system is migration processing in which the file is transferred but retained in the first storage system, the second storage system having received the transfer is configured to either store the transferred file or update the stored file, and a deletion of the file from the first storage system is stubbing processing, and recall processing of transferring the deleted file from the second storage system to the first storage system can be performed.

6. The file storage system according to claim 4, wherein the management information file has a state of the file of the first storage system that corresponds to the file of the second storage system, and when an operation with respect to the file of the first storage system is performed, the state of the file is updated.
Patent 11204899
A file storage system comprising a plurality of nodes having a processor and a storage apparatus, the file storage system comprising a first storage system configured to store a file by a distributed file system and perform input/output of the file for a client and a second storage system to which the file stored in the first  storage system is transferred, the file storage system implementing a file virtualization function by the first storage system and the second storage system, wherein the file storage system has a management information file, which includes a counter value indicating a time-series sequence and which is provided for each file, and an operation log in which operation content of the file is described together with the counter value, and the first storage system is configured to: perform an operation on the file stored in the first storage system on the basis of an operation request with respect to the file, describe, in the operation log, the counter value of the management information file, associated with the  file on which the operation is to be performed, together with the operation content with respect to the file, and reply to the operation request; and 
-2-Application No.: 17/210,854update the counter value of the management information file when the file stored in the first storage system  is transferred to the second storage system wherein when a failure  occurs, a relationship among operation content of the operation log, a file stored in the first storage system, and a file stored in the second storage system is identified based on the counter value, and consistency between the file and the management information file is recovered; 
wherein when recovering the consistency, the processor is configured to recover the consistency on the assumption that a partial    state is Dirty when an update of the file is included in operation content of the file of which counter value is maximum, recover the consistency of the management information file on the assumption that the partial state is Cached when operation content of the file of which counter value is maximum is only migration processing of the file, and recover the consistency of the management information file on the assumption that the partial state is Stub when operation content of the file of which counter value is maximum is only stubbing processing of the file.

2. The file storage system according to claim 1, wherein even when the file is deleted from the first storage system in a state where the file is -3- 6940043.1Applicant: HITACHI, LTD. Application No.: 17/210,854 stored in the second storage system, the counter value of the management information file is updated.

4. The file storage system according to claim 2, wherein the transfer of the file to the second storage system is migration processing in which the file is transferred but retained in the first storage system, the second storage system having received the transfer is configured to either store the transferred file or update the stored file, and a deletion of the file from the first storage system is stubbing processing, and recall processing of transferring the deleted file from the second storage system to the first storage system can be performed.

7. (Original) The file storage system according to claim 4, wherein the management information file has a state of the file of the first storage system that corresponds to the file of the second storage system, and when an operation with respect to the file of the first storage system is performed, the state of the file is updated.


Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
	Claims 2, 4, 6, and 8 branch from one another as well as 5 and 7.  They are separated by claims which may make examination difficult if the claims are amended or canceled.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sriharsha et al. US 20210117232 A1 (hereinafter referred to as “Sriharsha”).

As per claim 1, Sriharsha teaches:
A file storage system comprising a plurality of nodes having a processor and a storage apparatus (Sriharsha, [0158] – One or more hardware processors configured to execute the instructions stored in the one or more memories.  Paragraph [0177] – Search nodes), 
the file storage system comprising a first storage system configured to store a file by a distributed file system and perform input/output of the file for a client and a second storage system to which the file stored in the first storage system is transferred (Sriharsha, [0151] – The machine data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, etc. wherein this is interpreted as a file system [0195] – Remote distributed computing system.  Paragraph [0207] – A source is interpreted as a first storage system and a target is interpreted as a second storage system), 
the file storage system implementing a file virtualization function by the first storage system and the second storage system (Sriharsha, [0195] – When implemented as a cloud-based service, various components of the system can be implemented using containerization or operating-system-level virtualization, or other virtualization technique), 
wherein the file storage system has a management information file, which includes a counter value indicating a time-series sequence and which is provided for each file (Sriharsha, [0316] – Search nodes can use files of a bucket to identify a set of data.  Paragraph [0317] – Search nodes may perform various data transformations, scripts, and processes such as a count of the set of set of data), and 
an operation log in which operation content of the file is described together with the counter value (Sriharsha, [0151] – Machine data generated by such data sources can include, for example and without limitation, server log files, activity log files, configuration files, messages, network packet data, performance measurements, sensor measurements, etc.), and 
the first storage system is configured to: 
perform an operation of the file stored in the first storage system on the basis of an operation request with respect to the file (Sriharsha, [0185] – Perform one or more preliminary processing operations on the data, wherein the data can be data files, directories of files, event logs, etc.), 
describe, in the operation log, the counter value of the management information file, associated with the file on which the operation is to be performed, together with the operation content with respect to the file (Sriharsha, [0630] – Source groups are interpreted as files that contain counts that are associated with operations on other files), and 
reply to the operation request (Sriharsha, [0309] – If the query includes a count, the search manager 514 can increment the count as it receives the results from the different search nodes); 
update the counter value of the management information file when the file stored in the first storage system is transferred to the second storage system (Sriharsha, [0207] and [0309]); and 
wherein, when a failure occurs (Sriharsha, [0212], [0249], [0268] – Addresses failures), 
a relationship among operation content of the operation log (Sriharsha, [0212] – The intake system 210 is illustratively configured to ensure message resiliency, such that data is persisted in the event of failures within the intake system 310. Specifically, the intake system 210 may utilize one or more ingestion buffers, which operate to resiliently maintain data received at the intake system 210 until the data is acknowledged by downstream systems or components), 
a file stored in the first storage system (Sriharsha, [0246] – A copy operation is interpreted as a file stored in the first storage system), and 
a file stored in the second storage system is identified based on the counter value (Sriharsha, [0246] – A copy operation is interpreted as a file stored in the second storage system), and 
consistency between the file and the management information file is recovered (Sriharsha, [0297] – Consistent hash function).

As per claim 2, Sriharsha teaches:
The file storage system according to claim 1, wherein even when the file is deleted from the first storage system in a state where the file is stored in the second storage system, the counter value of the management information file is updated (Sriharsha, [0207] and [0309] – When a transfer occurs in a computer environment, a copy of the file is made to the target storage and a deletion occurs in the source.  This means that a transfer count also involves a deletion.  Therefore, this is interpreted as when a file is deleted from a first storage system, the counter value is updated).

As per claim 3, Sriharsha teaches:
The file storage system according to claim 1, wherein the counter value of the management information file associated with the file related to the operation is updated when the file is transferred to the second storage system but the counter value is not updated in an operation of the file while being stored in the first storage system (Sriharsha, [0309] – A query including a count would be able to search for a particular event in one storage while not counting the same event in another storage because it’s a query.  The only thing needed to do this is to input specific parameters which explicitly include one storage and exclude another storage in the count).

As per claim 5, Sriharsha teaches:
The file storage system according to claim 1, wherein the first storage system is arranged in each of the plurality of nodes (Sriharsha, [0226]-[0228]), 
the management information file is arranged in at least any of the plurality of nodes (Sriharsha, [0226] – Indexing system can generate events that include a portion of machine data associated with a timestamp and store the events in buckets based on one or more of the timestamps, tenants, indexes, etc., associated with the data), and 
the first storage system executing a first step is configured to accept the operation request (Sriharsha, [0161] – In general, a host device 106 may be involved, directly or indirectly, in processing requests received from client devices), 
acquire the counter value of the management information file of the file to be a target of the operation from any of the nodes, and describe operation content thereof and the counter value in the operation log of the node in which the first storage system itself is arranged (Sriharsha, [0309] – If the query includes a count, the search manager 514 can increment the count as it receives the results from the different search nodes).

Claim 9 is directed to a file management method performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sriharsha in view of Miyoshi et al. US 20200026784 A1 (hereinafter referred to as “Miyoshi”).

As per claim 4, Sriharsha teaches:
The file storage system according to claim 2, wherein the transfer of the file to the second storage system is migration processing in which the file is transferred but retained in the first storage system (Sriharsha, [0246]s – A copy operation is interpreted as a transfer while being retained in the source storage), 
the second storage system having received the transfer is configured to either store the transferred file or update the stored file (Sriharsha, [0207] and [0309]), and 
Sriharsha doesn’t go into detail about stubbing and recalling, however, Miyoshi teaches:
a deletion of the file from the first storage system is stubbing processing(Miyoshi, [0017] – Stub file), and 
recall processing of transferring the deleted file from the second storage system to the first storage system can be performed (Miyoshi, [0012] – Recall).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Sriharsha’s invention in view of Miyoshi in order to include other operations; this these additions of operations are substitutions of functions which would yield predictable results if implemented in the field of data management (Miyoshi, paragraph [0012]).

As per claim 6, Sriharsha as modified teaches:
The file storage system according to claim 4, wherein the management information file has a state of the file of the first storage system that corresponds to the file of the second storage system (Miyoshi, [0085] – A read operation can be performed on the state of the file), and 
when an operation with respect to the file of the first storage system is performed, the state of the file is updated (Miyoshi, [0085] – A write operation can be performed on the state of the file which changes the file and is interpreted as an update.  See also paragraph [0098] – State-setting data).

As per claim 7, Sriharsha as modified teaches:
The file storage system according to claim 5, wherein the state of the file is a partial state of each portion of the file (Miyoshi, [0064] – Different states of the file can exist: migrated, pre-migrated, and/or resident), and 
the partial state of the file includes Dirty indicating that the file after an operation is not reflected on the second storage system (Miyoshi, [0073] – If HSM buffered write is enabled, the HSM buffered write will be initiated to store the delta in the stub file and set the migrated-dirty status), 
Cached indicating that the file after the operation is reflected on the second storage system and, at the same time, the file is stored in the first storage system (Miyoshi, [0067] – When an update occurs in a file (e.g., a file in a disk) in cache 410, the AFM system 410 may semi-synchronously send difference to home), and 
Stub indicating that the file after the operation is reflected on the second storage system and, at the same time, the file is not stored in the first storage system (Miyoshi, [0017] – Stub file).

Allowable Subject Matter
Claim 8 would be allowable if the double patenting rejection is overcome.  Once this occurs, claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art of record doesn’t adequately teach or suggest the limitations found in claim 8.  It would also not be obvious to one or ordinary sill in the art at the time of the filing of the invention to combine references in such a way as to adequately teach the limitations in claim 8.

As per claim 8,
The file storage system according to claim 6, wherein when recovering the consistency, the processor is configured to recover the consistency on the assumption that the partial state is Dirty when an update of the file is included in operation content of the file of which counter value is maximum, recover the consistency of the management information file on the assumption that the partial state is Cached when operation content of the file of which counter value is maximum is only migration processing of the file, and recover the consistency of the management information file on the assumption that the partial state is Stub when operation content of the file of which counter value is maximum is only stubbing processing of the file.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liang et al. US 10762049 B1 teaches extracting machine data by an isolated execution environment from a chunk of data generated by an isolated execution environment manager (Title).
Pal et al. US 20190147086 A1 teaches generating a subquery for an external data system using a configuration file (Title).
Parandehgheibi et al. US 20160359740 A1 teaches augmenting flow data for improved network monitoring and management (Title).
Bone et al. US 20100088317 A1 teaches harvesting file system metadata (Title).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 21, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152